i          i        i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                Nos. 04-08-00847-CR & 04-08-00848-CR

                                           Felix HERNANDEZ,
                                                 Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                           Trial Court Nos. 2007CR9885 & 2007CR5616B
                             Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 11, 2009

DISMISSED

           The trial court’s certification in each of these appeals states that the case is a “plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides, “[t]he appeal must be dismissed if a certification that shows the defendant has

a right of appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d).
                                                                    04-08-00847-CR & 04-08-00848-CR

       Appellant’s counsel has filed written notice with this court that counsel has reviewed the

record and “can find no right of appeal for Appellant.” We construe this notice as an indication that

appellant will not seek to file an amended trial court certification showing that he has the right of

appeal. See TEX . R. APP . P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex.

App.—San Antonio 2003, no pet.). In light of the record presented, we agree with appellant’s

counsel that Rule 25.2(d) requires this court to dismiss these appeals. Accordingly, these appeals

are dismissed.

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-